UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7909



GEORGE W. BLACKWELL, SR.,

                                            Petitioner - Appellant,

          versus


DAVID MITCHELL, Superintendent; ROY COOPER,
North Carolina Attorney General,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-04-316)


Submitted:   July 21, 2006                 Decided:   August 9, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George W. Blackwell, Sr., Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              George W. Blackwell, Sr., a state prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2254 (2000) petition.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Blackwell has not made the requisite

showing. Accordingly, we deny Blackwell’s motion for a certificate

of appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                    - 2 -